Foster, J.
A promissory note or other instrument which by the revenue laws is required to be stamped in order to its admissibility in evidence is not absolutely void for want of a stamp, but such instrument may upon certain conditions become as valid, competent, and effectual as if it had been originally stamped.
The act of Congress of June 30, 1864 (St. at Large, ch. 173, § 158, p. 293), as amended by the act of July 13, 1866 (St. at Large, ch. 184, § 9, pp. 142-3), provides that “ hereafter in all cases where the party has not affixed to any instrument the stamp required by law thereon at the time of making or issuing the said instrument, and he or they shall be subsequently desirous of affixing such stamp, he or they shall appear before the collector of the revenue of the proper district, who shall, upon the payment of the price of the proper stamp required by law, and of a penalty of fifty dollars,” (unless the penalty shall be remitted by the collector, upon proof satisfactory to him that the omission was by accident and not with intent to defraud the United States of the stamp,) “ affix the proper stamp,” &c., “ and the same shall thereupon be deemed and held to be as valid, to all intents and purposes, as if stamped when made or issued.”
The language of the statute is too plain to admit of any other construction than such as would give to the note in this case all the validity and competency as an instrument of evidence that it could have-if it had been properly stamped as soon as it was made, or as if no stamp had ever been required. See Garland v. Lane, 46 N. H. 245; Mason v. Cheney, 47 N. H. 24.
Such is the construction given to analogous provisions of the revenue laws of England. Delay v. Alcock, 29 Eng. Law and Eq. 83; Rex v. Preston, 5 B. & Ad. 1028.
The note was therefore properly admitted in evidence, and there must be Judgment on the verdict.